DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KATTIA RODRIGUEZ,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-113

                              [July 14, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; August A. Bonavita, Judge; L.T. Case Nos. 50-2019-CT-
010499-AXXX-MB and 50-2020-AP-000048-AXXX-MB.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See McDaniel v. State, 683 So. 2d 597, 598-99 (Fla. 2d DCA
1996) (holding that the erroneous imposition of a driver’s license
revocation is not a “sentence” subject to correction through a 3.800
motion). Our affirmance is without prejudice to the defendant pursuing
administrative remedies.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.